Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	This action is in response to papers filed November 30, 2021.  Claims 70-72, 75, 76 and 79- 85 are currently pending. Claims 70, 71 and 82 have been amended, claims 73-74 and 77-78 have been canceled by Applicants’ amendment filed on November 30, 2021. No claims have been newly added. 
Applicants’ election without traverse of Group I, claims 70-82 (claims 73-74 and 77-78 now canceled), drawn to a recombinant bacteriophage in response to the restriction requirement filed on May 3, 2021 was previously acknowledged. In addition, Applicants’ election of the following species without traverse was previously acknowledged:
a. E. Coli as the Host Bacterium (claims 72 and 79), 
b. Myoviridae as the Bacteriophage (claim 75), 
c. Gram positive bacterium as the antigen protein (claims 76, 77, 78) and 
d. released into cytoplasm as the antigen protein after expression (claim 80, 81).

Claim 83  (Group II drawn to a method) and claim 84 (Group III drawn to a polynucleotide)  and claim 85 (Group IV drawn to a method) were previously  withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-IV was previously made final. 
Therefore, claims 70-72, 75, 76 and 79-82 are currently under examination to which the following grounds of rejection are applicable.  
Priority
The present application filed on June 20, 2018  is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2017/050095, filed January 3, 2017, which claims priority to British Application 1600075.4, filed January 3, 2016. Filing of a certified translated copy of the British Application 1600075.4 on June 20, 2018 is acknowledged. 
Thus, the earliest possible priority for the instant application is January 3, 2016.
Claim interpretation
Claim 70 has been amended to recite “wherein allowing the heterologous antigen  is released from the host bacterium and the heterologous antigen protein(s) is not expressed as part of a phage coat/capsid protein; wherein the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the bacteriophage”.
In relation to the limitation “the heterologous antigen protein(s) is not expressed as part of a phage coat/capsid protein”, the Specification teaches, 
“The engineered bacteriophage is missing some essential genes so will not be able to initiate a full lytic or lysogenic cycle when used in the treatment of a mammalian subject. However, it will be able to replicate in E. coli or other non-pathogenic bacterial cells which contain to bacteriophage capsid assembly machinery, as shown in FIG. 3. For example a BAC construct includes both the engineered bacteriophage components and the bacteria specific components (see FIG. 3).” (paragraph [0060])[emphasis added]


“The bacterial host cell is transfected with a bacterial artificial genome (BAC) construct or appropriate artificial engineered bacteriophage genome. As the bacterial host cell expresses the capsid machinery in trans, the bacterial host cell is capable of producing phage in which the genome of the engineered bacteriophage is packaged into complete bacteriophage.” (paragraph [0063])

“Other gene including those enoding proteins involved in the lysogenic cycle and capsid proteins can be deleted and replaced with selected genes.” (paragraph [0059]).


	In relation to the limitation of “wherein the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the bacteriophage”, the Specification states, 
“In an embodiment, the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the bacteriophage. This may be achieved by the absence of an appropriate leader sequence from the heterologous protein antigen. The heterologous antigen protein is expressed in the host bacterium and is initially present in the cytoplasm. (paragraph [0035])” [emphasis added].

“the heterologous antigen protein, after expression, is directed to the surface of a bacterium infected by the bacteriophage. This may be achieved by attaching an appropriate signal sequence to the heterologous antigen protein, for example a type I, II III or IV leader sequence. In an embodiment, the heterologous antigen protein is directed to the periplasm. This is achieved by attaching an appropriate leader sequence to the heterologous antigen protein; which is capable of directing the heterologous antigen protein to the periplasm of the bacterium acts as host to the recombinant bacteriophage.” (paragraph [0034]). [emphasis added]


These paragraphs provide support for fusion of the heterologous protein to an appropriate signal sequence, for example a type I, II Ill or IV leader sequence to direct the heterologous antigen protein to the periplasm of the bacterium (see definition of periplasm in Gram-negative bacteria;  Periplasm – Wikipedia; pp. 1-3; downloaded 1/11/2022)  or absence of the leader sequence from the heterologous protein antigen for release into the cytoplasm of a bacterium.

	The instant claims are product claims and not methods claims. Claim 70 is directed to a recombinant bacteriophage comprising a phage genome polynucleotide including a gene 
	Claim 70 further limits the bacteriophage of claim 70 to Myoviridae and claim 76 further limits the heterologous antigen protein(s) to a  bacterial protein originating from a Gram positive bacterium.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
35 U.S.C. 112(d)
	In view of Applicants’ cancelation of claims 77-78, the rejection of claims 77 and 78 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is rendered moot.

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting 
Claims 70-72, 75, 76 and 79-82 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101-177 of copending Application No. 16/973,471 as per claims filed on July 6, 2021 in view of Kasman  et al., WO 2003/076583 (publication date 18 September 2003) for the reasons already of record as set forth at pages 4-5 of the non-final action filed on 9/1/2021. Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by 
Claim Rejections - 35 USC § 112
Claims 70-72, 75, 76 and 79-82  remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 70 has been amended to recite “wherein the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the bacteriophage”. Claim 70 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the gene encoding a heterologous antigen protein(s) is only defined by the encoded antigen protein absent any description of how it is released into the cytoplasm of a bacterium. The claimed polynucleotide does not contain the structural limitations leading to its release into the host bacterium. As such the metes and bounds of the claim are indefinite. 
Additionally, claim 70 remains rejected because the structural cooperative relationships the between the structure of the phage genome polynucleotide comprising  a gene encoding a heterologous antigen protein(s) and a killing gene encoding a protein that kills a host bacterium resulting in the adaptation of the phage not to be expressed as part of a phage coat/capsid protein is missing.
                                   Claim Rejections - 35 USC § 103	Claims 70-72, 76 and 79-82 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Kasman  et al., WO 2003/076583 (publication date 18 September 2003) in Expert Rev. Vaccines 3(4), 463–476) as evidenced by Bacteriophage (From Wikipedia, the free encyclopedia, pp. 1-13; downloaded 8/27/2021). This rejection has been modified as necessitated by amendment of the claims in the response filed November 30, 2021.
Regarding claim 70, Kasman  et al., discloses a recombinant non-lytic phage to specifically target and deliver to bacteria a phage genome polynucleotide including a gene encoding bactericidal proteins as lethal agents such as toxins Gef and ChpBK and wherein the nucleic acid can encode an antigen. (page 2; lines 15-25; page 6, lines 25-26). Kaman et al., states “Expression of the antigen within the cell can be driven by a constitutive promoter. Expression of the antimicrobial agent within the cell can be driven by a inducible promoter.” (page 7, lines 3-5).  Additionally, Kasman  et al., states, “contacting a cell with a bacteriophage, wherein the bacteriophage contains nucleic acid encoding an antimicrobial agent, and wherein the contacting is under conditions wherein (a) the bacteriophage delivers the nucleic acid to the cell and (b) expression of the antimicrobial agent within the cell changes the cell into a cellular ghost”
In relation to the limitations recited in claim 70: (i) the heterologous antigen is released from the host bacterium, (ii) the heterologous antigen protein(s) is not expressed as part of a phage coat/capsid protein, and (ii)  the heterologous antigen protein, after expression, is released into the cytoplasm of a bacterium infected by the bacteriophage, Kasman does not explicitly teach these limitations.

Phage-mediated DNA vaccination comprising the gene encoding the vaccine antigen, under the control of a suitable eukaryotic promoter, wherein  the whole phage particle is used to inoculate the host bacterium was routine and well known in the art as taught by Clark (page 467; col. 2, Fig 2).  Clark illustrates in Figure 2 the basic principle by which the vaccine gene cloned into the phage DNA,  after being replicated and isolated from bacterium, is directly administered to a subject and engulfed by immune cells  that express the antigen on their surface. This is in contrast with phages displaying immunogenic peptides on their surface as phage display vaccination (Figure 1) and provides support for administration of antigens under the control of a suitable eukaryotic promoter. 
It would have been prima facie obvious to modify the phage genome polynucleotide of Kasman  et al., encoding bactericidal proteins and an antigen to further include a signal peptide according to the teachings of Lu et al., to direct transport and secretion of the antigen outside the bacteriophage infected cell. A skilled artisan would have had a reasonable expectation of success as signal sequences are commonly known by persons of ordinary skill in the art to direct proteins E. coli host for  purification of phage particles for direct treatment to a patient was well known and routine in the art as evidenced by the prior art of Clark, providing support for administration of antigens under the control of a suitable eukaryotic promoter. One of ordinary skill in the art would have motivated to modify Kasman’s antigen for release outside the bacteriophage infected cell to be used as an antigen for direct treatment to a patient because phage DNA vaccines comprising the eukaryotic promoter-driven genes were routine and well known in the art before the effective filing date of the claimed invention.
In relation to the recitation of “the heterologous antigen protein is not expressed as part of a phage coat/capsid protein” , the release of an encoded  peptide  by lysis or secretion implicitly reads on a peptide that is not expressed as part of the coat/capsid protein.
In view of the facts recited above, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the prior art elements according to known methods to yield predictable results.  The prior art teaches all of the limitations of the claimed invention.  
Regarding claim 71, the combined teachings of Kasman, Lu and Clark make obvious the recombinant bacteriophage of claim 70. In addition, Clark et al., states “Expression cassettes containing DNA vaccines under the control of a suitable eukaryotic promoter (e.g., cytomegalovirus CMV]) can simply be cloned into a standard λ DNA cloning vector (e.g., λ-gt11). (page 467; col. 2, 2nd paragraph); such that one of ordinary skill in the art would find obvious to adapt the phage to insert the phage comprising an expression cassette into the genome 
Regarding claims 72 , the combined teachings of Kasman, Lu and Clark make obvious the recombinant bacteriophage of claim 70. In addition, Kasman  et al., teaches E. coli are the targets of phage infection (page 21, lines 27-31). Lu et al., discloses host bacterium for bacteriophages including  Enterococcus (Streptococcus D), Staphylococcal and  E. coli biofilms (paragraph [0296]). 
Regarding claims 76, 79, 80 and 81, the combined teachings of Kasman, Lu and Clark make obvious the recombinant bacteriophage of claim 70. In addition, Kasman  et al., discloses bacterial antigens, viral antigens, and/or fungal antigens (page 15; line 19). 
Regarding claim 82, the combined teachings of Kasman, Lu and Clark make obvious the recombinant bacteriophage of claim 70. Kasman et al., discloses lysogenic or lytic phage (page 16, line 5); and in particular, non-lytic bacteriophage which are missing the genes required to carry out the full lytic cycle and wherein the bacteria is kill by a toxic molecule is expressed under the control of a promoter. Bacteriophages may have a natural lytic or a lysogenic cycle. (Wikipedia, the free encyclopedia, p. 6). Based on the experimental design one of ordinary skill in the art could easily and routinely modify the recombinant bacteriophage to lack all lytic genes and/or all lysogenic genes to exhibit a lytic or/and a lysogenic cycle.
Response to Applicants’ Arguments as they apply to rejection of claims 70-72, 76 and 79-82 under 35 USC § 103
At pages 6-11 of Applicants’ remarks filed on November 30, 2021, Applicants essentially argue that: 1) “The present application provides the first disclosure of a recombinant bacteriophage which combines the ability to kill bacteria in a patient with the ability to use the 
Regarding 1) and 4), the instant claims are product claims. All what is required in the claimed invention is the structure implied by the intended use. Such structure is not more than what has already been taught. For example, independent claim 70 only requires the bacteriophage having the recited phage polynucleotide gene. Claim 70 does not event require the killing gene to be express.  Applicants have not provided an example of a structural limitation that was not address, nor any structural limitations added by the recitation of an intended use. Applicants have not provided evidence that it would be unpredictable to include a signal peptide according to the teachings of  Lu in the an antigen encoded by the phage genome polynucleotide of Kasman to release the antigen by lysis or secretion from the host bacterium or into the cytoplasm of the bacterium infected by the bacteriophage. There is no reason why Kasman’s  antigen linked to a signal peptide could not be released to the outside the bacteriophage infected bacterium as easily as Clark’s  phage-mediated  DNA vaccines. 
Regarding 2) and 3), at the outset, the examiner disagrees with applicants’ contention that the intended use of Kasman and the claimed invention dictate the different location of antigen (released from the bacteria versus retained in a bacterial ghost). First, Kasman clearly teaches the prima facie obvious to modify the phage genome polynucleotide of Kasman  encoding bactericidal proteins and an antigen to further include a signal peptide according to the teachings of Lu et al., to direct transport and secretion of the antigen outside the bacteriophage infected cell after its expression in the cytoplasm of the host bacterium. 
There is no requirement that the prior art actually reduce to practice any single embodiment.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not 
Regarding 3), the fact that Kasman discloses in claim 20 that ghost cells are to be used to immunise a mammal is not disputed. However, in non-preferred embodiments Kasman teaches other uses for the modified phage including expression by the bacterial cells prior to being converted into bacterial hosts. For example, at page 15, lines 17-23,  Kasman states, “ In addition, phage can be designed such that particular antigens (e.g., bacterial antigens, viral antigens, and/or fungal antigens) are expressed by the bacterial cells prior to being converted into a bacterial cell ghost. For example, a phage can be designed to deliver nucleic acid encoding (1) a bacterial antigen and (2) a polypeptide having antimicrobial activity”. Even assuming that Kasman’s antigens are only expressed on the surface of ghost bacterium as vaccines, Clark’s teachings make obvious to propagate and isolate a recombinant phage expressing an antigen under the control of an eukaryotic promoter for phage-mediated  DNA vaccines. 
Regarding 5), Applicants’ arguments  are not persuasive because the claims as written do not require that the antigen does not contain a signal peptide. Furthermore, while Kasman discloses in preferred embodiments expression of the encoded antigen polypeptide, for example, on their surface (page 15, lines 22-25), and Lu et al., teaches recombinant bacteriophages which express peptides linked to a signal peptide for example a type I, II III or IV leader sequence. The practitioner in the art would readily understand that in the absence of an appropriate leader sequence from the heterologous protein antigen, the protein antigen would be reasonably expected to remain in the cytoplasm of the infected bacteria and not transported to the cell plasma membrane for its secretion (see Lu et al at paragraph [0224]).  

Regarding 7) and 8), the fact that Kasman discloses that the phage can be used to deliver nucleic acid encoding one or more polypeptides such that a viable bacterial cell becomes a bacterial cell ghost, does not undermine the rejection of record. In fact, Kasman teaches that a phage can be designed to deliver nucleic acid encoding (1) a bacterial antigen and (2) a polypeptide having antimicrobial activity and that the bacterial antigen can be expressed by the transduced bacteria prior to initiating expression of the antimicrobial polypeptide (page 15, lines 20-25). Applicant has not articulated why, lack of a signal peptide in the expressed bacterial antigen, as suggested by Lu, would not be successful. This is especially surprising given the instant application’s disclosure, at published paragraphs [0034]- [0035], in the prophetic working examples, which state, “the heterologous antigen protein, after expression, is directed to the surface of a bacterium infected by the bacteriophage. This may be achieved by attaching an appropriate signal sequence to the heterologous antigen protein” and  “the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the by the absence of an appropriate leader sequence from the heterologous protein antigen”.  Furthermore, whole phage-mediated DNA vaccination using the vaccine antigen, under the control of a suitable eukaryotic promoter, where phages are grown on bacteria and purified for  direct treatment to a patient was routine and well –known in the art as evidenced by the prior art of Clark (page 467; col. 2), making obvious the  release from the host cell or isolation of heterologous antigen proteins after expression under the control of an eukaryotic promoter.
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc.. 82 USPQ2d 1385 (U.S. 2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).

****
Claim 75 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kasman  et al., WO 2003/076583 (publication date 18 September 2003) in view of Lu et al.,   (WO 2011/014693 A2; February 3, 2011; Citations. are from the National Stage U.S. U.S. Pub. 2012/0301433.  The National Stage is deemed an English language translation of the PCT) and Clark et al., (2004; Expert Rev. Vaccines 3(4), 463–476), as evidenced by Bacteriophage (From Wikipedia, the free encyclopedia, pp. 1-13; downloaded 8/27/2021) as applied to claim 70 above, and further in view of P1 phage – Wikipedia (pages 1-6; downloaded 8/27/2021). This rejection has been modified as necessitated by amendment of the claims in the response filed November 30, 2021.
Regarding claim 75, the combined teachings of Kasman  and Clark make obvious the recombinant bacteriophage of claim 70. Additionally, Kasman et al., teaches infection of E. Coli  
New grounds of objection and rejection
Claim objection
Claims  72 and 79  are  objected to because of the following informalities: claims 72 and 79 are Markush-type claims. A proper Markush-type claim recites alternatives in a format such as “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925). It is unclear what the phrase “wherein the host bacterium is a staphylococcal, streptococcal, Shigella, E. coli” and “wherein the heterologous antigen protein is a staphylococcal, streptococcal, Shigella, protein from E. Coli,” respectively,  refers to in the context of this sentence. Appropriate correction is required. 
Claim 75 is objected to because the recitation of the term “ myoviridae” should be capitalized (see definition of Myoviridae - Wikipedia Page 1 of 6; downloaded 1/11/2022). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 81 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon This is a new rejection necessitated by Applicant’s amendments to the claims.  Claim 81 depends from claim 70.   Amended claim 70 requires “wherein the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the bacteriophage”. Claim 81 recites “wherein the heterologous antigen protein, after expression is released into the cytoplasm of a bacterium infected by the bacteriophage”. Thus claim 81 does not further limits the structure of the heterologous antigen driven by a promoter. 
Applicant may cancel the claim, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Conclusion
Claims 70-72, 75, 76 and 79-82 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633